ITEMID: 001-84856
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF SIRKO AND OTHERS v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: András Baka;Françoise Tulkens;Mindia Ugrekhelidze;Riza Türmen;Vladimiro Zagrebelsky
TEXT: 4. The applicants were born in 1919, 1941, 1947 and 1955, and live in Etes, Bátonyterenye, Salgótarján and Etes, respectively.
5. In a real estate dispute, on 23 June 1994 Mr S. and others brought an action for a servitude (szolgalom) against the applicants.
6. After three hearings, the preparation of an expert opinion and the identification of a plaintiff's successor, on 18 June 1998 the Salgótarján District Court found for the plaintiffs. On appeal, on 12 November 1998 the Nógrád County Regional Court quashed this decision.
7. In the resumed proceedings, on 4 March 1999 the plaintiffs changed their action and claimed ownership. Subsequently, the proceedings were suspended pending the outcome of an underlying land register procedure. The latter ended on 8 January 2001. On 23 April 2001 the plaintiffs' representative requested the resumption of the principal case.
8. The proceedings resumed on 6 June 2001. After several hearings and the opinion of an expert, on 2 December 2003 the District Court dismissed the action.
9. On appeal, on 11 May 2004 the Regional Court changed this decision and granted the plaintiffs the servitude they sought.
10. On 20 September 2004 the applicants requested the re-opening of the case. On 27 April 2005 the Regional Court admitted their request.
11. In the reopened proceedings, on 8 December 2005 the District Court established that the plaintiffs' adverse possession of the servitude in question had not taken place. It ordered the servitude to be deleted from the land register.
12. On appeal, on 25 April 2006 the Regional Court changed this decision and upheld its decision of 11 May 2004.
VIOLATED_ARTICLES: 6
